Citation Nr: 1207262	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  92-24 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for presbyopia.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to a disability rating in excess of 30 percent for status post strabismus (extropia) surgery, bilateral, with diplopia and decreased visual acuity, to include entitlement to a separate compensable rating for disfigurement post surgery.

4.  Entitlement to a disability evaluation in excess of 40 percent for disc disease of the lumbar spine with myofascial back pain.  

5.  Entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity, associated with lumbar spine disc disease with myofascial back pain.



REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.  He served as a commissioned officer in the United States Public Health Service from May 1980 to September 1988.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A November 2004 rating decision denied entitlement to service connection for presbyopia, and denied entitlement to service connection for a panic disorder and depression, which has been characterized as a psychiatric disability.  These matters were remanded in January 2009.  

In April 2005, the RO issued a supplemental statement of the case pertinent to increased ratings for left lower extremity radiculopathy; lumbar spine disc disease; and, status post strabismus surgery, bilateral, with diplopia.  A July 2006 rating decision continued the 30 percent evaluation for status-post strabismus, bilateral, with diplopia and decreased visual acuity; and, continued a 40 percent evaluation for disc disease of the lumbar spine.  

In a January 2009 decision, the Board denied entitlement to service connection for hypercholesterolemia, and hepatitis C; granted a 20 percent disability rating for radiculopathy of the left lower extremity, for the period beginning April 21, 2006; denied entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine; denied entitlement to a disability rating in excess of 30 percent for status-post strabismus surgery, bilateral, with diplopia; denied entitlement to a disability rating in excess of 20 percent for fibrositis of the left shoulder; denied entitlement to a disability rating in excess of 30 percent for headaches; denied entitlement to special home adaptation or specially adapted housing; denied entitlement to an effective date earlier than September 12, 2003, for the award of a 30 percent evaluation for headaches; denied entitlement to an effective date earlier than September 12, 2003, for the award of a 20 percent evaluation for fibrositis of the left shoulder; and denied entitlement to an effective date earlier than March 30, 2005, for the award of a total rating based on individual unemployability (TDIU).  

The Veteran filed a timely appeal to the U.S. Court of Appeals for Veterans Claims (Court).  Per an October 2009 Joint Motion for Partial Remand (JMPR) and October 2009 Court Order, the Board's decision was vacated and remanded pertaining to the issues of entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity; entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine; and, entitlement to a disability rating in excess of 30 percent for status-post strabismus surgery, bilateral, with diplopia, to include entitlement to a separate compensable rating for disfigurement.  The appeal as to the remaining issues was dismissed.  

In June 2010, the Board remanded the issues of entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity; entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine; and, entitlement to a disability rating in excess of 30 percent for status-post strabismus surgery, bilateral, with diplopia, to include entitlement to a separate compensable rating for disfigurement.

The Board notes that in a July 2011 rating decision, the RO granted entitlement to service connection for aortic valvular stenosis (cardiac condition claimed as disease of the heart due to electrical conduction), assigning a 30 percent disability rating, effective September 16, 1988, and granted entitlement to service connection for strain, bilateral hip, assigning separate 10 percent disability ratings, effective April 30, 2004.  The grant of service connection for these disabilities constitutes a full award of the benefit sought on appeal as to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his attorney submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

In a November 2011 submission, the Veteran requested entitlement to special home adaptation or specially adapted housing.  As detailed hereinabove, in a January 2009 decision, the Board determined that the criteria for eligibility for specially adapted housing or for a special home adaptation grant had not been met.  The Board perceives the November 2011 submission as a new claim of entitlement.

The issues of entitlement to service connection for a psychiatric disability; entitlement to a disability evaluation in excess of 40 percent for disc disease of the lumbar spine with myofascial back pain; and, entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity, associated with lumbar spine disc disease with myofascial back pain, are addressed in the REMAND portion of the decision below and are REMANDED to the VA Albuquerque RO.  VA will notify the Veteran if any further action is required on his part.



FINDINGS OF FACT

1.  Presbyopia is not due to status-post strabismus surgery, bilateral; and, the Veteran's decreased visual acuity is due to refractive error and is not a disability for the purposes of entitlement to VA compensation benefits.

2.  The Veteran is receiving the maximum schedular evaluation for diplopia and is productive of an equivalent visual acuity impairment of 5/200, with no objective findings of disfigurement post strabismus (extropia) surgery


CONCLUSIONS OF LAW

1.  Service connection for presbyopia is not due to or aggravated by a service-connected disability, and presbyopia due to refractive error is precluded by governing regulations.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.9 (2011).

2.  The criteria for a disability evaluation in excess of 30 percent for status-post strabismus surgery, bilateral, with diplopia, to include entitlement to a separate compensable rating for disfigurement post surgery, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.84a, Diagnostic Code 6090 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In April 2004, May 2004, and August 2004, VCAA letters were issued to the Veteran with regard to his increased rating claim.  In October 2004, a VCAA letter was issued to the Veteran with regard to his claim of service connection.  These letters predated the rating decision.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection and increased rating, what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In May 2008 correspondence, the Veteran was advised as to how effective dates are assigned.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the January 2009 and June 2010 Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, service personnel records, VA outpatient treatment records, and post-service private treatment records, to include records from Eye Associates of New Mexico.  The June 2010 Remand instructed that records were to be obtained from John H. Gelhot, Chander S. Bhatia, and Eye Associates of New Mexico.  In July 2010 and June 2011 correspondence, VA requested that the Veteran complete appropriate releases pertaining to the above private medical providers.  In a July 2011 VA Report of Contact, the Veteran stated that his only treatment is with Eye Associates of New Mexico and the VA Medical Center.  In an October 2011 submission from the Veteran's attorney, the box was checked indicating that there was no other information or evidence to submit and requested that the case be returned to the Board for further appellate consideration as soon as possible, but the attorney included the caveat "[a]s long as the VA continues to collect all ongoing evidence."  The Board notes that this has been standard language used by the Veteran and his attorney over the course of this appeal.  At this juncture, however, the Veteran and his attorney have not identified any specific evidence that needs to be obtained pertaining to the presbyopia and status post strabismus surgery.  VA outpatient treatment records were obtained for the period through June 2011, and updated records were received from Eye Associates of New Mexico in July 2011.  A supplemental statement of the case was issued to the Veteran and his attorney in July 2011, at which time all of the evidence, to include the new evidence, was acknowledged and addressed.  In a handwritten submission from the Veteran received by the Board in November 2011, while he provided argument in support of his appeal, he did not identify any additional evidence to be obtained pertaining to his presbyopia and status post strabismus surgery.  Thus, despite the Veteran's attorney's statement on the October 2011 response, there is no indication that there are outstanding VA or private treatment records which would support the Veteran's claims which are the subject of this decision.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In March 2009, the Veteran was afforded a VA examination with regard to his claimed presbyopia.  Such examination report is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In September 2004, June 2005, March 2006, and September 2010, the Veteran was afforded VA examinations with regard to his status post strabismus surgery.  Collectively, the examination reports are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of service connection for presbyopia and increased rating for status post strabismus surgery on appeal.  

Service connection

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Veteran asserts that his presbyopia is due to his strabismus surgery which was conducted during service.  Service connection is in effect for status post strabismus (extropia) surgery, bilateral, with diplopia and decreased visual acuity, rated 30 percent disabling.  

In March 2009, the Veteran underwent a VA examination.  The examiner stated that it is unclear why a medical opinion was necessary as it is common knowledge that presbyopia is secondary to aging and has nothing to do with strabismus or surgery.  Upon examination, the examiner diagnosed congenital strabismus, and refractive error, presbyopia, vision correctable to 20/15 in both eyes.  The examiner opined that presbyopia is a physiologic condition which is caused by aging, not surgery, and this premise is common knowledge.

As detailed, the Veteran has presbyopia, which is a refractive error.  The Veteran does not assert that he sustained a superimposed injury to the eyes, but rather that his presbyopia is due to his strabismus surgery.  However, as stated by the VA examiner presbyopia is caused by aging, not by surgery.  Stated another way, presbyopia has "nothing to do with strabismus or surgery."  His presbyopia is not shown to be due to a superimposed injury; it is a refractive error of the eyes and by regulation, not a disability for VA compensation purposes.  Thus, the Veteran's claim must be denied as a matter of law.  


Increased rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected eye disability, diplopia status-post strabismus surgery, is evaluated as 30 percent disabling, pursuant to Diagnostic Code 6074-6090. 

Diplopia is measured using the Goldmann Perimeter Chart. 38 C.F.R. § 4.77 (Figure 2).  The chart identifies four major quadrants (upward, downward, and two lateral), plus a central field (20 degrees or less).  If diplopia exists within the central 20 degrees of vision the equivalent visual acuity is 5/200.  Diplopia from 21 degrees to 30 degrees is the equivalent of visual acuity of 15/200 when down, 20/100 when lateral and 20/70 when up.  Diplopia from 31 degrees to 40 degrees is the equivalent of 20/200 visual acuity when down, 20/70 when lateral and 20/40 when up.  38 C.F.R. § 4.84a, Diagnostic Code 6090. 

The notes accompanying Diagnostic Code 6090 provide additional guidance for rating diplopia.  Specifically, the ratings under this code will be applied to only one eye.  Ratings will not be applied for both diplopia and decreased visual acuity or field of vision in the same eye.  When diplopia is present and there is also ratable impairment of visual acuity or field of vision of both eyes the above diplopia ratings will be applied to the poorer eye while the better eye is rated according to the best corrected visual acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (2). 

Also, when the diplopia field extends beyond more than one quadrant or more than one range of degrees, the evaluation for diplopia will be based on the quadrant and degree range that provide the highest evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (3).  Finally, when diplopia exists in two individual and separate areas of the same eye, the equivalent visual acuity will be taken one step worse, but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 6090, Note (4). 

Finally, a 30 percent evaluation is assigned where there is 20/40 visual acuity in one eye with 10/200, or 5/200 visual acuity or light perception only in the other eye, where visual acuity is 20/50 in one eye with visual acuity of 20/200 or 15/200 in the other eye, or where visual acuity is 20/70 in one eye with visual acuity of 20/70 or 20/100 in the other eye.  38 C.F.R. §4.84a, Table V. 

On VA examination conducted in September 2004, the Veteran's corrected distance visual acuity was 20/20, bilaterally.  Corrected near visual acuity was 20/40, bilateral.  Best corrected near visual acuity was 20/20.  The Veteran reported seeing diplopia in all gazes to 60 degrees, at which time, it disappeared because at that degree, it was only viewed by one eye.  Diagnoses were "diplopia, according to patient constant far and near, no relief obtained with prism in spectacles.  Diplopia measured goldmann visual field to be in all gazes:  superior, inferior, temporal, and nasal to 60 degrees per patient responses.  2) Refractive error with best corrected distance and near visual acuity of 20/20 in both the right and left eye." 

On June 2005 VA eye examination, corrected vision was 20/20, bilaterally with a diagnosis of bilateral exotropia and high myopia. 

On March 2006 VA examination, the Veteran reported blurring and double vision problems.  (Bilateral) Uncorrected near vision was 20/20; uncorrected far vision was 10/300 and corrected far vision was 20/20.  The examiner noted that the Veteran's visual acuity was no worse than 5/200.  Diplopia was present at all distances - down at 62 degrees, right and left lateral at 42 degrees.  Diagnosis was diplopia, status-post bilateral strabismus surgery. 

According to a private record from the Eye Associates of New Mexico dated in October 2006, the Veteran underwent an ocular examination.  Impression was alternating exotropia 18 prism diopters, and myopia/presbyopia.  The Veteran was prescribed a new prescription for his glasses. 

A March 2009 VA examination report reflects that visual acuity was not worse than 5/200.  Corrected distance vision was 20/15 in both eyes.  His eyelids were normal, and there were no residuals of an eye injury.  There was no lagophthalmos, symblepharon, ptosis, or nystagmus.  The examiner diagnosed congenital strabismus, status post strabismus surgery and residual alternating exotropia and diplopia, with no depth perception, and presbyopia.  

In September 2010, the Veteran underwent a VA examination.  Visual symptoms reported were double vision in both eyes.  Visual acuity was not worse than 5/200.  Corrected distance vision was 20/20 in both eyes.  There were no physical findings of:  abnormal accommodation; abnormal lacrimal duct function; abnormal eyelids; chronic conjunctivitis; residuals of eye injury; lagophthalmos; symblepharon; ptosis; nystagmus; eyelash loss, or, eyebrow loss.  The examiner noted that the Veteran reported suppressing one image, however, stero testing demonstrated objective steropsis, thus clinical findings and subjective findings did not match.  The examiner commented that there is no disfigurement post-surgery.  The examiner opined that the Veteran has diplopia/alternating exotropia which are well known risks/complications/side effects of strabismus surgery, but has no effect on vision, as his best corrected is 20/20 in both eyes.  He has no resulting disfigurement.

According to a private record from the Eye Associates of New Mexico dated in February 2011, he underwent a strabismus evaluation.  He reported constant diplopia in both eyes for several years.  The impression was intermittent exotropia, alternating right eye more than left eye.  The examiner discussed the benefits of monovision with diplopia.  

Based upon a review of the evidence, a schedular evaluation in excess of 30 percent is not warranted given that the Veteran's eye disability has already been assigned the maximum evaluation possible for single eye visual acuity (5/200). 

The Board has considered whether the Veteran's disability could be evaluated under any other diagnostic codes, but finds that an evaluation higher than 30 percent is not warranted under any diagnostic code associated with the eye. 

The Veteran asserts that his service-connected disability has associated disfigurement that should be rated separately.  However, as detailed hereinabove, the VA examiner specifically stated that the Veteran has no disfigurement post surgery.  Thus, there is no basis for a separate rating for disfigurement.  

The only diseases of the eye which warrant an evaluation in excess of 30 percent are tuberculosis of the eye, congestive or inflammatory glaucoma, or malignant new growths.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014.  However, none of these diseases are reflected in the medical records, nor is the Veteran service-connected for such disability(ies).  Therefore, the Board concludes that the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for the Veteran's service- connected status-post bilateral strabismus surgery.

The Board must also consider whether the Veteran is entitled to consideration for referral for the assignment of extraschedular ratings for his service-connected disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation in effect for his status post strabismus (extropia) surgery, bilateral, with diplopia and decreased visual acuity is not inadequate in this case.  The diagnostic criteria adequately describes the severity and symptomatology of the Veteran's disability in appellate status.  The 30 percent disability evaluation adequately represents the Veteran's functional and, if any, occupational impairment.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Board notes that the Veteran is already in receipt of a total disability rating due to individual unemployability, effective March 30, 2005.  But consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such is not shown in this case.  There is no indication in the record that he has been hospitalized for treatment of this disability at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the criteria for an evaluation in excess of 30 percent for status-post bilateral strabismus surgery have not been met.  


ORDER

Entitlement to service connection for presbyopia is denied.

Entitlement to a disability rating in excess of 30 percent for status post strabismus (extropia) surgery, bilateral, with diplopia and decreased visual acuity, to include entitlement to a separate compensable rating for disfigurement post surgery, is denied.


REMAND

A Remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below, the fact that the some of the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9.


Psychiatric disability

During the Veteran's second period of service, in April 1983, he sought mental health treatment at the Phoenix Indian Medical Center on account of interpersonal conflicts with his wife and other personal issues.  The Veteran was referred to a private psychologist, M.J.H., for a consultation, which took place in June 1983; depressive neurosis was diagnosed.  

In January 2009, this matter was remanded to afford the Veteran a VA examination to determine the nature and etiology of his claimed psychiatric disorder.  

In March 2009, the Veteran underwent a VA psychological examination.  Upon mental status examination, the examiner diagnosed adjustment disorder.  The examiner commented that the Veteran exhibits mild anxiety and depressive symptoms, such as sleep disturbance and vigilance.  The examiner commented that the Veteran's diagnosis meets the DSM-IV diagnostic criteria.  No etiological opinion was proffered.  

In a December 2009 VA addendum opinion, the examiner stated that as stated in the March 2009 examination report, the Veteran does not meet the DSM-IV criteria for any current psychiatric diagnoses.  The examiner discussed the Veteran's 1983 treatment, post-service treatment, and symptoms.  The examiner stated that the Veteran's reported mental health symptoms across the years have coincided with difficult life events and he has appropriately sought mental health treatment and received it to resolve his problematic symptoms.  Follow-up treatment notes indicate a resolution of symptoms and no further notice of ongoing psychiatric symptoms.  

The Board finds that the examiner's statement that the Veteran does not meet the DSM-IV criteria for a current psychiatric diagnosis conflicts with the finding by the examiner in the original report.  

Thus, the Board finds that the Veteran should be afforded a new VA examination to assess the nature and etiology of any psychiatric disability.

Lumbar spine and radiculopathy disabilities

Statements from the Veteran and his attorney suggest that the Veteran's service-connected lumbar spine disability causes marked interference with employment.  Specifically, the Veteran has argued that he has used all of his sick leave and half of his annual leave due to his lumbar spine disability.  In the instant case there is evidence to suggest that the effect of the Veteran's service-connected disc disease of the lumbar spine with myofascial back pain and symptomatology related thereto is sufficient to warrant referral for extra-schedular consideration per 38 C.F.R. § 3.321(b)(1).

Compensation ratings are based upon the average impairment of earning capacity.  To accord justice in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service is authorized to approve an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In other words, by regulation, an extraschedular rating may be considered when a case presents "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  

In June 2010, the Board remanded the issues of entitlement to a disability evaluation in excess of 40 percent for disc disease of the lumbar spine with myofascial back pain, and entitlement to a disability evaluation in excess of 20 percent for radiculopathy of the left lower extremity, to afford the Veteran a VA examination to assess whether his service-connected lumbar spine disability, with left lower extremity radiculopathy, constitutes interference with employment, or affects his ability to secure or follow a substantially gainful occupation.  It was then instructed that the issues should then be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

In September 2010, the Veteran underwent a VA examination to assess the nature and severity of his lumbar spine disability, with radiculopathy.  The examiner noted that the Veteran retired in 2005 from his occupation as a registered nurse due to medical issues.  The examiner commented that given his chronic low back pain and disability from his lumbar spine condition and associated left lower extremity radiculopathy, he is unable to fulfill the job requirements necessary to work as a registered nurse.  He may be able to do a more sedentary administrative position but even this may exacerbate his radiculopathy symptoms and pain.  He is also on narcotics for exacerbations which may impair his concentration.  Aside from this, his chronic pain may also impair his concentration.  He may have increased absenteeism at work during exacerbations.

The RO failed to refer the issues for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), thus Remand is necessary for compliance.

VA outpatient treatment records

In light of these matters being remanded, associate updated treatment records from the VA Medical Centers (VAMC) in Albuquerque, New Mexico and Gallup, New Mexico for the period June 28, 2011, to the present.  VA has constructive knowledge of documents generated by VA medical facilities even if the said records are not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, the VA General Counsel held that when a decision is entered on or after July 21, 1992, a failure to consider records which were in VA's possession at the time of that decision, although not actually in the record before the RO, may constitute clear and unmistakable error, if such failure affected the outcome of the claim.  VAOPGCPREC 12-95.

Private treatment records

Statements made by and on behalf of the Veteran reflect that he continues to seek ongoing treatment from private medical providers pertaining to his lumbar spine disability, radiculopathy, and psychiatric disability.  The RO should contact the Veteran and request that he identify the name, address, and dates of treatment of all medical providers who have rendered treatment for his lumbar spine disability, radiculopathy, and psychiatric disability from 2006 to the present.  Upon obtaining any necessary releases, the RO should obtain treatment records from medical providers identified by the Veteran and/or his attorney.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and request that he identify the names, address, and dates of treatment of all medical providers pertaining to his lumbar spine disability, radiculopathy, and psychiatric disability for the period 2006 to the present.

2.  Associate updated treatment records from the Albuquerque VAMC and Gallup VAMCs for the period from June 28, 2011.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for an examination to determine the etiology of any currently diagnosed psychiatric disability, to include a panic disorder and an adjustment disorder.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.  The examiner should respond to the following:

a)  Please note any psychiatric disability currently shown;

b)  For each currently diagnosed psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disability is due to the Veteran's military service.

The examiner should reconcile the opinion with the service treatment records dated in April and June 1983, showing mental health treatment, and a diagnosis of depressive neurosis, respectively.  The examiner should provide a comprehensive report, including a complete rationale for any conclusions reached.

4.  The RO should submit the Veteran's claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his disc disease of the lumbar spine with myofascial back pain and/or associated left lower extremity radiculopathy warrants an extraschedular evaluation.  The opinion should set forth and discuss criteria to be considered for higher ratings and the findings as to whether or not such criteria have been met.  Thereafter, the case should be returned to the Board for appellate review.

5.  After completion of the above, the RO should adjudicate the issues of entitlement to service connection for a psychiatric disability; entitlement to an increased disability rating for disc disease of the lumbar spine with myofascial back pain; and, entitlement to an increased disability rating for radiculopathy of the left lower extremity.  The Veteran and his attorney should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


